Petition for Writ of Prohibition Dismissed and Memorandum Opinion
filed May 27, 2021.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-20-00794-CR



  IN RE THE STATE OF TEXAS EX REL.KIM OGG, HARRIS COUNTY
                 DISTRICT ATTORNEY, Relator


                         ORIGINAL PROCEEDING
                          WRIT OF PROHIBITION
                      County Criminal Court at Law No. 8
                            Harris County, Texas
                        Trial Court Cause No. 2232126

                         MEMORANDUM OPINION

      On November 24, 2020, relator the State of Texas ex rel.Kim Ogg, Harris
County District Attorney, filed a petition for writ of prohibition in this court. See
Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relator
asks this court to prohibit the Honorable Franklin Bynum, presiding judge of County
Criminal Court at Law No. 8 of Harris County, to act as the factfinder in the
underlying case without the State’s consent.

      The trial court held a bench trial in the underlying case and entered a judgment
of acquittal. The State filed a motion to dismiss the petition for writ of prohibition
as moot. The motion is GRANTED.

      Accordingly, the State’s petition for writ of prohibition is dismissed for lack
of jurisdiction.

                                   PER CURIAM

Panel consists of Justices Jewell, Poissant, and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2